Exhibit 10.1.dd

GUARANTY

       This Guaranty, dated as of March 1, 2004, is made by Great Plains Energy
Incorporated (herein called "Guarantor"), a Missouri corporation with its
principal place of business located at 1201 Walnut, Kansas City, Missouri 64106,
in favor of The Cincinnati Gas & Electric Company (herein called "Creditor")
with its principal place of business located at 139 East 4th Street, Cincinnati,
Ohio 45201.

       In order to induce Creditor to enter into, from time to time, agreements
or contracts, including but not limited to those related to Creditor's Certified
Supplier Tariff and Customer Choice Program as may be in effect from time to
time (herein collectively called the "Agreements") with Strategic Energy, L.L.C.
(herein called "Debtor"), a Delaware limited liability company and a related
company of Guarantor (Guarantor has an indirect ownership interest in Debtor),
with its principal place of business located at Two Gateway Center, Pittsburgh,
PA 15222, Guarantor acknowledges adequate consideration and hereby agrees as
follows:

       Section 1.  Guaranty. Guarantor hereby unconditionally guarantees the
punctual and complete payment when due (whether at stated maturity, by
acceleration or otherwise), of any and all indebtedness, liabilities, and
obligations under the Agreements of Debtor to Creditor now or hereafter
existing, whether absolute or contingent, joint and/or several, secured or
unsecured, direct or indirect (all such indebtedness, liabilities and
obligations are being herein collectively called the "Obligations"). This
Guaranty is a guarantee of payment and not of collection. Guarantor acknowledges
that it is jointly and severally liable for payment of the Obligations.

       Section 2.  Demands. If Debtor fails or refuses to pay any Obligations
when due, and Creditor elects to exercise its rights under this Guaranty,
Creditor shall make a demand upon Guarantor (hereinafter referred to as a
"Payment Demand"). A Payment Demand shall be in writing and shall reasonably and
briefly specify in what manner and what amount Debtor has failed to pay and an
explanation of why such payment is due, with a specific statement that Creditor
is calling upon Guarantor to pay under this Guaranty. A Payment Demand
satisfying the foregoing requirements when delivered to Guarantor pursuant to
Section 7 of this Guaranty shall be required with respect to Obligations before
Guarantor is required to pay such Obligations hereunder and shall be deemed
sufficient notice to Guarantor that it must pay the Obligations within thirty
(30) days after its receipt of the Payment Demand. A single written Payment
Demand that complies with the terms of this Section 2 shall be effective as to
any specific failure to pay during the continuance of such failure to pay, until
Debtor or Guarantor has cured such failure to pay, and additional written
demands concerning such failure to pay shall not be required until such failure
to pay is cured.

       Section 3. Waiver. Except as otherwise provided in Sections 2, 5 or 8
hereof, Guarantor hereby waives:

       (a)     notice of acceptance of this Guaranty, of the creation and/or
existence of any of the Obligations and of any action by Creditor in reliance
hereon or in connection herewith;

Page 1



--------------------------------------------------------------------------------



       (b)     promptness, diligence, presentment, demand for payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Obligations; and

       (c)     any requirement that suit be brought against, or any other action
by Creditor be taken against, or any notice of default or other notice be given
to, or any demand be made on, the Debtor or any other person, or that any other
action be taken or not taken as a condition to Guarantor's obligations under
this Guaranty or as a condition to enforcement of this Guaranty against
Guarantor.

       Except as to applicable statutes of limitation or repose, no delay of
Creditor in the exercise of, or failure to exercise, any rights hereunder shall
operate as a waiver of such rights, a waiver of any other rights or a release of
Guarantor from any obligations hereunder.

       Guarantor consents to the renewal, compromise, extension, acceleration or
other changes in the time of payment of or other changes in the terms of the
Obligations, or any part thereof or any changes or modifications to the terms of
the Agreements (collectively, "Changes"); however, such consent shall not be
deemed to add to, delete from, or modify any of the terms and conditions of this
Guaranty. Creditor shall take reasonable efforts to seasonably notify Guarantor
of any Changes; provided that Creditor's failure to provide such notice shall
not affect the validity or effectiveness of such Changes or Guarantor's
obligations hereunder.

       Section 4.  Representations and Warranties. Guarantor hereby represents
and warrants to Creditor as follows:

       (a)     Guarantor is a corporation, duly organized, validly existing and
in good standing under the laws of the state of its organization, and is duly
qualified and in good standing in each jurisdiction where the nature of its
business or the character of the assets and properties owned or held under lease
by it requires such qualification, except where the failure to so qualify could
not reasonably be expected to have a material adverse effect on Guarantor.
Guarantor has all requisite power and authority, organizational or otherwise, to
conduct in all material respects its business and to own, or hold under lease,
its material assets or properties and to execute and deliver, and perform all of
its obligations under this Guaranty;

       (b)     The execution, delivery and performance by Guarantor of this
Guaranty are within the Guarantor's organizational powers, have been duly
authorized by all necessary corporate action and do not contravene the
organizing documents of Guarantor or any law or material contractual restriction
binding on or affecting Guarantor; and

       (c)     This Guaranty is the legal, valid and binding obligation of
Guarantor enforceable against the Guarantor in accordance with its terms except
as the enforceability of this Guaranty may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors rights generally and by general principles of equity.

Page 2



--------------------------------------------------------------------------------



       Section 5.  Setoffs and Counterclaims. Without limiting Guarantor's own
defenses and rights hereunder, Guarantor reserves to itself all rights, setoffs,
counterclaims and other defenses to which Debtor or any other affiliate of
Guarantor is or may be entitled to, relating to or arising from or out of the
Agreements or otherwise, except for defenses relating to, arising from or out of
the bankruptcy, insolvency, dissolution or liquidation of Debtor.

       Section 6.  Amendments, etc. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Creditor,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

       Section 7.  Addresses for Notices. All notices and other communications
provided for hereunder (collectively called "Notice") shall be in writing and
delivered personally or mailed by certified mail, postage prepaid and return
receipt requested, or by telegram or telecopier, as follows:

To Guarantor:       

Great Plains Energy Incorporated
1201 Walnut
Kansas City, MO 64106
Fax No.: (816) 556-2992
Attn: Treasurer



To Creditor:

The Cincinnati Gas & Electric Company
139 East 4th Street
Cincinnati, OH 45201
Fax No.: (513) 419-5597
Attn: Credit Manager

       Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient's normal business hours, or at the
beginning of the recipient's next business day after receipt if not received
during the recipient's normal business hours. All Notices by telegram or
telecopier shall be confirmed promptly after transmission in writing by
certified mail or personal delivery. Any party may change any address to which
Notice is to be given to it by giving notice as provided above of such change of
address.

       Section 8.  No Waiver; Remedies. Except as to applicable statutes of
limitation or repose, no failure on the part of Creditor to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof or the exercise of any other right.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

       Section 9.  Continuing Guaranty; Termination. This Guaranty is an
absolute and continuing guaranty, except as specifically set forth herein. This
Guaranty shall terminate on the first to occur of (a) ten (10) days after
Creditor receives written notice from Guarantor of such termination, (b) the
full payment of all Obligations, and (c) March 31, 2004 (the "Termination

Page 3



--------------------------------------------------------------------------------



Date"). Except as set forth in the next sentence, from and after the Termination
Date, Guarantor shall have no liability whatsoever for any Obligations created
or incurred either before, on or after the Termination Date. Notwithstanding the
preceding sentence, (i) no termination of this Guaranty pursuant to clause (a)
of this Section 9 shall affect Guarantor's obligations hereunder for any
Obligations created or incurred on or before the Termination Date, and (ii) this
Guaranty shall continue to be effective or reinstated, as the case may be, if at
any time payment of the Obligations created or incurred on or before the
Termination Date, or any part thereof, is rescinded or must otherwise be
returned by Creditor upon the insolvency, bankruptcy or reorganization of Debtor
or otherwise, all as though such payment had not been made. Guarantor's
obligations hereunder may not be assigned without Creditor's written consent.
This Guaranty shall be binding upon Guarantor, its successors and assigns, and
shall inure to the benefit of and be enforceable by Creditor and its successors
and assigns.

       Section 10.  Governing Law. This Guaranty and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the laws of the State of Missouri, without reference to conflict of laws
principles of said state.

       Section 11.  Limitation on Guarantor's Liability. Notwithstanding
anything herein to the contrary, the liability of Guarantor under this Guaranty
shall be limited to the following:

       (a)     Guarantor's liability hereunder shall be and is specifically
limited to payments expressly required to be made by Debtor under the
Agreements, but in no event shall Guarantor be liable or otherwise subject
hereunder to any indirect, special, incidental, consequential, exemplary,
punitive or tort damages, costs, attorney's fees and expenses or loss of
profits; and

       (b)     Guarantor's aggregate liability to Creditor under this Guaranty
is limited to and shall not exceed Eleven Million Three Hundred Thousand Dollars
($11,300,000).

       Section 12.  Entire Agreement. This Guaranty embodies the entire
agreement and understanding between Guarantor and Creditor and supersedes all
prior and contemporaneous agreements and understandings relating to the subject
matter hereof. The headings in this Guaranty are for purposes of reference only,
and shall not affect the meaning hereof.

       IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 



GREAT PLAINS ENERGY INCORPORATED

 

 

By:  /s/Andrea F. Bielsker



Name:  Andrea F. Bielsker

Title:     Senior Vice President - Finance,

            Chief Financial Officer and Treasurer



Page 4